The testimony in this case, on the part of the plaintiffs, is substantially the same as the testimony offered in Shell Petroleum Corporation et al. v. Hess, 190 Okla. 669,126 P.2d 534, promulgated February 3, 1942. (See my statement of facts in the dissenting opinion.) However, in this case the defendants offered testimony undertaking to show that none of the injuries complained of by the plaintiffs were caused by additional pollution occurring after the expiration of the settlement (Oct. 1, 1935), or that said injuries were caused by other distinct and independent causes over which the defendants had no control. The defendants by reason of their testimony make a much closer question as to whether there is sufficient competent evidence on the part of the plaintiffs to submit the question to the jury.
The trial court and the jury, that heard and saw the witnesses, both for the plaintiffs and defendants, observed their demeanor and had a much better opportunity of appraising the weight and credit that should be accorded their testimony and the credibility thereof, evidently thought the plaintiffs were entitled to recover. This question, in my judgment, being a very close one, I am constrained to the thought that the record discloses sufficient competent testimony to warrant the submission of the questions of fact to the jury. The jury's judgment in the matter was approved by the trial court, and I am obliged to approve their judgment. I, therefore, respectfully dissent.